 Case 2:19-cv-00984-APG-VCF Document 35 Filed 03/05/21 Page 1 of 4



     DILLON G. COIL, ESQ.
 1
     Nevada Bar No. 11541
 2   WILLIAM T. MARTIN, ESQ.
     Nevada Bar No. 2534
 3   GGRM LAW FIRM
     2770 S. Maryland Pkwy., Ste. 100
 4
     Las Vegas, NV 89109
 5   Phone: 702. 384.1616 ~ Fax: 702.384.2990
     Email: dcoil@ggrmlawfirm.com
 6   Attorney for Plaintiff
 7                                UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   MARIA JIMENEZ,                                     CASE NO.: 2:19-cv-00984-APG-VCF
11                   Plaintiff,
12
             vs.
13
     GEICO GENERAL INSURANCE                       STIPULATION AND ORDER TO
14   COMPANY, an entity licensed to do business EXTEND THE PRE-TRIAL ORDER
15   in the State of Nevada; DOES I through V; and DEADLINE (FOURTH REQUEST)
     BUSINESS ENTITIES VI through X,
16   inclusive,
                     Defendants.
17
18          Plaintiff Maria Jimenez (“Plaintiff”), by and through her attorneys of record of GGRM
19   Law Firm, and Defendant GEICO General Insurance Company (“GEICO”), by and through its
20   attorneys of record of the law firm McCormick, Barstow, Sheppard, Wayte, & Carruth LLP,
21   hereby file this Stipulation and Order to Extend the Pre-Trial Order Deadline (Fourth Request),
22   specifically seeking to extend the deadline by 60 days.
23            IT IS HEREBY STIPULATED AND AGREED between the parties to extend the
24   joint pre-trial order deadline of March 8, 2021. In accordance with Local Rule 26-4, the parties
25   state as follows:
26                       I.       DISCOVERY COMPLETED BY THE PARTIES:
27       The parties have served their initial disclosures. Both parties have propounded and answered
28   written discovery. Plaintiff’s deposition testimony was provided on February 6, 2020.
                                                    1
 Case 2:19-cv-00984-APG-VCF Document 35 Filed 03/05/21 Page 2 of 4




 1                       II.    DISCOVERY WHICH REMAINS TO BE COMPLETED:
 2                For all intents and purposes, discovery has concluded, and the parties merely seek to
 3   extend deadline to submit the join pre-trial order.
 4                As noted above, the parties have been working diligently throughout the discovery
 5     process and discovery has effectively concluded but for the joint pre-trial order. Currently, the
 6     parties have a mediation scheduled for March 18, 2021. The parties believe the mediation will
 7     help accelerate this matter towards a resolution without proceeding to trial.
 8         III.      GOOD CAUSE EXISTS TO GRANT THE REQUESTED EXTENSION
 9                If the mediation proves to be beneficial and the parties agree to a resolution, a Pre-Trial
10   Order will be unnecessary. Should the mediation conclude at a stalemate, the parties are ready
11   to proceed with a trial.
12                The parties request that the pertinent discovery deadlines set forth in the Court’s
13   Scheduling Order be continued ninety (60) days, as follows:
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                           2
 Case 2:19-cv-00984-APG-VCF Document 35 Filed 03/05/21 Page 3 of 4




 1          A.       PRETRIAL ORDER: Unless otherwise stated herein, and the Court so orders,
 2   the joint pretrial order shall be filed ninety (60) days from its current deadline of March 8, 2021,
 3   but not later than May 7, 2021.
 4
     DATED this 5th day of March, 2021.                    DATED this 5th day of March, 2021.
 5
     GGRM LAW FIRM                                         MCCORMICK, BARSTOW, SHEPPARD,
 6                                                         WAYTE & CARRUTH LLP
 7   /s/ William T. Martin                                 /s/ Jonathan W. Carlson
 8   _______________________________                       ____________________________
     DILLON G. COIL, ESQ.                                  WADE M. HANSARD, ESQ.
 9   Nevada Bar No. 11541                                  Nevada Bar No. 8104
     WILLIAM T. MARTIN, ESQ.                               JONATHAN W. CARLSON, ESQ.
10
     Nevada Bar No. 2534                                   Nevada Bar No. 10536
11   GGRM LAW FIRM                                         8337 W. Sunset Road, Suite 350
     2770 S. Maryland Pkwy., Ste. 100                      Las Vegas, Nevada 89118
12   Las Vegas, NV 89109                                   Attorneys for Defendant
     Attorneys for Plaintiff
13
14
15
16                                                 ORDER

17
18
19          IT IS SO ORDERERD:
20
                        5th
21          DATED this ____ day of March, 2021

22
      IT IS HEREBY ORDERED that the
23    Joint Pretrial Order must be filed on
      or before May 10, 2021.
24                                                  _______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
25    If dispositive motions are filed, the
      deadline for filing the joint pretrial
26    order will be suspended until 30
27    days after decision on the
      dispositive motions or further court
28    order.

                                                      3
 Case 2:19-cv-00984-APG-VCF Document 35
                                     34 Filed 03/05/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2
            Pursuant to FRCP 5, I certify that I am an employee of GGRM LAW FIRM, and that on
 3
     the 5th day of March, 2021, I caused the foregoing document, entitled STIPULATION AND
 4
     ORDER TO EXTEND THE PRE-TRIAL ORDER DEADLINE (FOURTH REQUEST) to
 5
     be served via electronic service and/or US Mail upon all parties involved in this litigation.
 6
 7
                                           /s/ Michael Madden
 8                                         __________________________________
                                           An Employee of GGRM LAW FIRM
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
